DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to Specification to correct minor typographical errors has been entered.
Amendment dated 03/01/2021 has been entered.
Claims 5, 6, 12, 13, and 19 have been cancelled in the amendment.
Claims 1-3, 7, 8-10, 14-18, and 20 have been amended.
Claims 21-25 have been added.
Claims 1-4, 7-11, 14-18 and 20-25 remain pending in the application.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. In view of the amended claims, independent claims 1, 8, and 15 have been rejected by Roberts in view of Horn in view of Friedman in view of McGlaughlin as given below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. Patent Publication No. US 2020/0042390 A1), hereinafter Roberts in view of Horn (U.S. Patent Publication No. US 2005/0102552 A1), hereinafter Horn in view of Friedman et al. (U.S. Patent Application Publication US 2016/0306574 A1), hereinafter Friedman in view of McGlaughlin et al. (U.S. Patent Publication No. US 2016/0364181 A1), hereinafter McGlaughlin.
With regard to Claim 1, Roberts teaches an apparatus comprising:
a storage system comprising a plurality of enclosures ([0042], FIG. 2 discloses Data Storage System 220 with storage nodes 224 in modular racks, also shown in FIG. 1, [0025], with racks 150.1-150.n; Also, see [0051]) and a storage controller (FIG. 2, Storage Controller 222, [0040]), each enclosure comprising at least one processing device coupled to memory and a plurality of drives ([0042], FIG. 2 teaches “an exemplary storage node 224 may use a low-power processor and may be equipped with ten or twelve high capacity serial advanced technology attachment (SATA) storage devices 228”, and that the storage nodes may include a compute complex providing storage controller or other storage-related functionality. [0050], FIG. 3 shows an embodiment with the plurality of drives, Media 140 and CPU 302 coupled to configured in accordance with a redundant array of independent disks (RAID) arrangement ([0045]-[0047], FIG. 2 teaches that storage control plane for storage devices 228 may be a RAID arrangement where RAID Management system 250 provides various RAID capabilities including rebuild module 254. [0049] teaches RAID management functions may be offloaded to or integrated into controller 222 or storage nodes 224);
Roberts does not explicitly teach, however, Horn teaches the storage controller configured:
to obtain an input-output request to read a target data (page) contained in a given stripe stored on a drive to determine that the plurality of drives of the given enclosure comprise a failed drive; to determine that the failed drive comprises a portion of the given stripe that comprises the target data (page); to issue a degraded read command to the at least one processing device of the given enclosure to perform at least one operation based at least in part on the determination that the failed drive comprises the portion of the given stripe that comprises the target data ( (See [0015]-[0022]. [0015], FIG. 1 teaches multiple drives HD1..HD4 in RAID 100 storage system where a R/W command 101 from a host is processed by a command processor 155 and sent to Disk Mapping Controller (DMC) 140 via Cache 130. [0022] further teaches a read command that points to a LBA and is sent to cache 130 and then DMC 140 which looks up MD table 160 for the status of the target LBAs. [0020] teaches, “information maintained in MD table 160 includes whether HD2 110 is degraded or normal and whether HD2 110 is in the process of being rebuilt. MD1 165, which had previously been normal, is marked degraded when the hard disk drive failure event takes HD2 110 out of service in RAID system 100.” HD5 125 is associated with MD1 165 as a degraded drive. [0022] ;
the at least one processing device of the given enclosure configured: responsive to receiving the degraded read command from the storage controller, to obtain data (pages ([0022] further teaches that the DMC 140 looks up the status of the target LBA and further determines the location of the redundant data striped across HD1 105, HD3 11, and HD4 120 in order to reconstruct the data requested in the read command sent via HD interface 150.);
to rebuild the given stripe based at least in part on the obtained data (pages), the rebuilding comprising calculating a content of at least a portion of the given stripe that was stored on the failed drive based at least in part on the obtained data (pages) ([0022] teaches after obtaining the date,  “The redundant storage method of RAID system 100 recreates the data for the read command via HD interface 150.);
to temporarily store the rebuilt given data in the memory of the given enclosure ([0022] teaches, “The read data travels to cache 130 by way of Data to/from cache bus 180.” Cache 130 is the memory in the temporary storage memory.);
to obtain the target data (page) from the rebuilt given stripe ([0022] teaches, “The read data travels to cache 130 by way of Data to/from cache bus 180.”);
to provide the obtained target data (page) to the storage controller ([0023] teaches HD5 125 is in rebuild mode and data travels from cache 130 to HD interface to the appropriate disks. [0025] teaches the command processor controls the “the processing of the read/write .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts to incorporate the teachings of Horn to rebuild data based on a stripe when encountering a degraded read. Doing so would be combining prior art elements according to known methods to allow high availability in storage systems by rebuilding the data while taking advantage of data striping in RAID storage which “decreases rebuild time for a hard disk drive in a RAID array and reduces the performance impact during a hard disk drive rebuild,” (Horn, [0007]). 
Roberts in view of Horn does not explicitly teach, however Friedman teaches to temporarily store the rebuilt given stripe in the memory of the given enclosure ([0036], [0047], [0050], [0060], [0091], [0164]-[0183] Friedman describes the stripe rebuilding operation using the NVRAM cache 46 of FIG. 1, which teaches the cache in a storage device enclosure. Any pages stored in the NVRAM may later be destaged. 
[0047] teaches storage agent 40 comprises a  RAID layer 48, which carries out a redundant storage scheme over storage devices 28, including handling storage resiliency, detection of storage device failures, rebuilding of failed storage devices, etc. [0050] further teaches, “RAID layer 48 exchanges with storage devices 28 read and write commands, as well as responses and retrieved data, which directly specify physical addresses (physical storage locations) on the storage devices.” [0056] teaches a RAID page or block stored in NVRAM cache 46; [0060], FIG. 1 teaches stripes S1, …Sn in the NVRAM cache. [0065] teaches the use of this 
to store the rebuilt given stripe on the plurality of drives (Friedman: [0164]-[ 0166] teaches stripe rebuilding operation; [0165] teaches recalculated pages may be destaged to storage devices. [0171] teaches N-1 recalculated pages are destaged into a new stripe.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts in view of Horn to incorporate the teachings of Friedman and provide for storing the rebuilt stripe in a memory attached to storage devices rather than the storage controller. Doing so would be combining prior art elements according to known methods by using the storage device memory for I/O operations such as read cache for read operation without the use of the storage controller hence reducing read latency and increasing storage throughput, (Friedman, [0065]).
Roberts in view of Horn in view of Friedman teach that data may be divided in units of pages in a storage system (Roberts, [0037]: “A data unit may describe any size allocation of data, such as host block, data object, sector, page, …, etc. Storage locations may include physical and/or logical locations on media devices 140”), however, it does not explicitly teach an input-output request to read a target data page contained in a given stripe.
Mclaughlin teaches an input-output request to read a target data page contained in a given stripe ([0018], FIG. 1 teaches, memory controller 108 can coupled to a host and to the memory devices 110-1, . . . , 110-N. [0021]-[0022] teaches memory controller 108 receiving 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts in view of Horn in view of Friedman to incorporate the teachings of McGlaughlin and provide the storage controller to receive an I/O command associated with a page in a stripe stored in the storage devices and issue the command to a processing device coupled to the storage devices comprising the stripe in a RAID based storage array. Doing so would be combining prior art elements according to known methods to allow the use of data striping in RAID storage with stripe maps to identify a data page. (McGlaughlin, [0013]).

With regard to Claim 2, Roberts in view of Horn in view of Friedman in view of McGlaughlin teaches the apparatus of claim 1 wherein the command comprises information identifying the given stripe, an index to the target data page within the given stripe, and a location of parity information for the given stripe (McGlaughlin [0023], FIG. 1 teaches Memory Controller 108 that maintains stripe maps 120, 122, which are LBA tables. [0023] further teaches, “LBA table can be indexed by the LBA that is contained in an associated command, e.g., an associated SATA command.” [0045]-[446] and FIG. 4 show a stripe map illustrating page identifiers given for each stripe, e.g., “stripe index 432-1 is associated with page identifiers 436-1, 436-2, 436-3, and 436-4.” [0046] further teaches that page identifiers can include channel, 

With regard to Claim 3, Roberts in view of Horn in view of Friedman in view of McGlaughlin teaches the apparatus of claim 1 wherein the command comprises a degraded read command, the degraded read command indicating that at least the portion of the storage system comprising the given enclosure is operating in a degraded mode due to the failed drive (McGlaughlin [0032] teaches that the RAID operation performed is a RAID read error recovery operation due to a bad page. Roberts [0047], FIG. 2, FIG. 3 teaches “a storage device 228 or a portion thereof may be identified as a failed drive” based on failed reads during data scrub, which may lead to rebuild operations.).

With regard to Claim 4, Roberts in view of Horn in view of Friedman in view of McGlaughlin teaches the apparatus of claim 1 wherein the obtained data pages associated with the given stripe are stored temporarily in the memory of the given enclosure by the at least one processing device of the given enclosure (Roberts [0049] teaches RAID management functions may be offloaded to storage nodes 224 including “data recovery based on RAID configuration and/or RAID recovery data from peer storage devices for selective storage location and partial RAID rebuilds”. FIG. 3 teaches RAID stripe management 322.3 performed by the Storage Node in Memory 320 of Storage Device 120.1. [0052] teaches local compute and memory resources for storage device 120.1 including Memory 320 as the operating memory of 
[0071] teaches that “memory 320 may store a subset of the modules and data structures identified above”, which include functions and services described in [0064]-[0070]. ).

With regard to Claim 8, the method of Claim 8 performs the same steps as the apparatus of Claim 1, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin. 

With regard to Claim 9, the method of Claim 8 performs the same steps as the apparatus of Claim 2, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin. 

With regard to Claim 10, the method of Claim 10 performs the same steps as the apparatus of Claim 3, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin. 

With regard to Claim 11, the method of Claim 11 performs the same steps as the apparatus of Claim 4, and Claim 11 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin. 

With regard to Claim 15, the computer program product of Claim 15 performs the same steps as the apparatus of Claim 1, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin.
 
With regard to Claim 16, the computer program product of Claim 15 performs the same steps as the apparatus of Claim 2, and Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin.

With regard to Claim 17, the computer program product of Claim 17 performs the same steps as the apparatus of Claim 3, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin.
 
With regard to Claim 18, Roberts in view of Horn in view of Friedman in view of McGlaughlin teaches the computer program product of claim 15 wherein the obtained data pages associated with the given stripe are stored temporarily in the memory of the given enclosure by the at least one processing device of the given enclosure (Friedman: [0036], [0047], [0050], [0060], [0091], [0164]-[0183]. Friedman describes the stripe rebuilding operation using the NVRAM cache 46 of FIG. 1, which teaches the cache in a storage device enclosure. [0056], [0071] teaches a RAID page or block stored in NVRAM cache 46; [0060], FIG. 1 teaches stripes S1, …Sn stored in the NVRAM cache 46.  [0091] describes rebuilding a stripe following failure of a storage device carried out by servers 24 using the distributed RAID and NVRAM cache schemes, Degradeed Read Operation, [0134]-[0142], FIG. 7.
Friedman FIG. 1 also teaches storing strips in NVRAM cache 46. Since the stripe includes the calculated page and the obtained pages and parity data, this also teaches the obtained pages on a memory in the enclosure.).

With regard to Claim 21, Roberts in view of Horn in view of Friedman in view of McGlaughlin teaches the apparatus of claim 1 wherein:
the degraded read command comprises location information indicating a location on the plurality of drives in which to store the rebuilt given stripe; and storing the rebuilt given stripe on the plurality of drives comprises storing the rebuilt given stripe in the location indicated by the location information (Horn [0022], FIG. 1 teaches command processor 155 processes a read command from host environment that points to an LBA corresponding to a volume that was previously on HD2 110 and is now on HD5 125. [0021] teaches the degraded read command to a hard drive which results in a rebuilding as explained below. [0022] teaches the degraded read command is the translated internal request sent to the DMC 140 as a cache 

With regard to Claim 22, the method of Claim 22 performs the same steps as the apparatus of Claim 21, and Claim 22 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 21 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin.

With regard to Claim 23, the computer program product of Claim 23 performs the same steps as the apparatus of Claim 21, and Claim 23 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 21 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin.

Claim 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Horn in view of Friedman in view of McGlaughlin as applied to Claims 1, 8, and 18 respectively, and further in view of Tang et al. (U.S. Patent Application Publication No. US 2020/0319972 A1), hereinafter Tang.

With regard to Claim 7, Roberts in view of McGlaughlin teaches the apparatus of claim 1.
Roberts in view of Horn in view of Friedman in view of McGlaughlin does not explicitly teach, however Tang teaches wherein the storage controller (FIG. 4, Central Storage Controller 401) is further configured:
to issue a rebuild stripe command to the at least one processing device (FIG. 4, Storage Group Controller 402; FIG. 4 teaches Central Storage Controller of FIG. 4 issuing command to the Storage Group Controller. FIG. 4, FIG. 5, [0212]-[0213] teach storage group controllers 402, 405 comprising RAID rebuild component 403, 406 that may perform method 500.) of the given enclosure (previously explained with FIG. 1 A that Storage Array may be located in a chassis; FIG. 2A showing the Storage Node in an enclosure), the rebuild stripe command comprising information indicating a location in the storage system in which to relocate a target stripe (Tang: [0214) including “The command may also include address information associated with a destination erase block that is to store the reconstructed data”); and
the at least one processing device of the given enclosure is further configured:
responsive to receiving the rebuild stripe command from the storage controller (Tang: FIG. 5, 502, [0214]), to obtain data pages associated with the target stripe from the plurality of drives of the given enclosure (Tang: FIG. 5, 504, [0215] where at block 504, the processing logic reads the other data and the parity data stored at the set of storage devices.);
to rebuild the target stripe based at least in part on the obtained data pages, the rebuilding comprising calculating a content of at least a portion of the target stripe that was stored on the failed drive of the plurality of drives of the given enclosure based at least in part on the obtained data pages (Tang, FIG. 5, 506, [0216] where processing logic may reconstruct the data by performing a RAID calculation using the other data and the parity data based on a RAID specification received from the central host controller); and
generating a rebuilt target stripe based at least in part on the calculated content and the obtained data pages (Tang: FIG. 5, 506, [0216]); and
to store the rebuilt given stripe in the location indicated by the information contained in the rebuild stripe command (Tang: FIG.5, 514, [0217], including, “At block 514, upon receipt of the data segment including the reconstructed data, the processing logic programs the data segment including the reconstructed data to the set of devices of the storage system.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts in view of McGlaughlin to incorporate the teachings of Tang and provide for a storage device controller to issue a command to a storage device to rebuild a data stripe and relocate it using its own processor. Doing so would be combining prior art elements according to known methods by using the storage device processing logic for rebuild operations and avoid “consuming processing bandwidth of the central storage controller that may otherwise be used for other operations (e.g., programming, erasing and reading data stored at the storage system), decreasing the performance of the storage system”, (Tang, [0028]). 

With regard to Claim 14, the method of Claim 14 performs the same steps as the apparatus of Claim 7, and Claim 14 is therefore rejected using the same art and rationale set 

With regard to Claim 20, the computer program product of Claim 20 performs the same steps as the apparatus of Claim 7, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Roberts in view of Horn in view of Friedman in view of McGlaughlin further in view of Tang.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Horn in view of Friedman in view of McGlaughlin further in view of Tang as applied to claim 7 above, and further in view of Chang (U.S. Patent Application Publication No. US 2019/0317889 A1), hereinafter Chang.

With regard to Claim 24, Roberts in view of Horn in view of Friedman in view of McGlaughlin in view of Tang teaches the apparatus claim 7. 
Roberts in view of Horn in view of Friedman in view of McGlaughlin in view of Tang does not explicitly teach, however, Chang teaches wherein: the at least a portion of the target stripe that was stored on the failed drive comprises parity data (FIG. 2, [0030] where stripe 230-1 may include a chunk of the drive 220-4 storing parity information Ap associated with data A1 to A3 of the drives 220-1 to 220-3); 
calculating the content of the at least a portion of the target stripe that was stored on the failed drive comprises calculating the parity data ([0030] further teaches a malfunction of ; 
and generating the rebuilt target stripe based at least in part on the calculated content and the obtained data pages comprises generating the rebuilt target stripe based at least in part on the parity data and the obtained data pages ([0030], FIG. 2, “A RAID rebuild process may be trigged to calculate and store the parity information Ap in view of the data A1 to A3 within the stripe 230-1.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts in view of Horn in view of Friedman in view of McGlaughlin in view of Tang to incorporate the teachings of Chang and calculate parity data for a stripe where parity data resides on the stripe on a failing drive of a plurality of drives in a RAID arrangement. Doing so would be combining prior art elements according to known methods to enhance high availability in storage systems by using data striping with RAID rebuild.

With regard to Claim 25, Roberts in view of Horn in view of Friedman in view of McGlaughlin teaches the apparatus of claim 7.
Roberts in view of Horn in view of Friedman in view of McGlaughlin in view of Tang does not explicitly teach, however, Chang teaches wherein: the at least a portion of the target stripe that was stored on the failed drive comprises at least one data page (Chang: [0030], ; 
the at least one processing device of the given enclosure is further configured, responsive to receiving the rebuild stripe command from the storage controller, to obtain parity data associated with the target stripe from the plurality of drives of the given enclosure (Chang: [0030], FIG. 2, for instance stripe 230-2 where Bp is stored in 220-3); 10113614.01 
calculating the content of the at least a portion of the target stripe that was stored on the failed drive comprises calculating the content based at least in part on the obtained data pages and the obtained parity data (Chang: [0030] A RAID rebuild process may be trigged to calculate … the data B3 in view of the data B1 and B2 and the parity information Bp); 
and generating the rebuilt target stripe based at least in part on the calculated content and the obtained data pages comprises generating the rebuilt target stripe based at least in part on the calculated content, the obtained parity data and the obtained data pages (Chang: [0030] A RAID rebuild process may be trigged to calculate and store… the data B3 in view of the data B1 and B2 and the parity information Bp).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roberts in view of Horn in view of Friedman in view of McGlaughlin in view of Tang to incorporate the teachings of Chang and calculate parity data for a stripe where parity data resides on the stripe on a failing drive of a plurality of drives in a RAID arrangement. Doing so would be combining prior art elements according to known methods to enhance high availability in storage systems by using data striping with RAID rebuild.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114